Hastedt v Bovis Lend Lease Holdings, Inc. (2017 NY Slip Op 06859)





Hastedt v Bovis Lend Lease Holdings, Inc.


2017 NY Slip Op 06859


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017

PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, AND TROUTMAN, JJ. (Filed Sept. 29, 2017.) 


MOTION NO. (327/17) CA 16-00572.

[*1]JANE HASTEDT, AS TESTATRIX OF THE ESTATE OF MARK HASTEDT, DECEASED, AND JANE HASTEDT, INDIVIDUALLY, PLAINTIFF-RESPONDENT, 
vBOVIS LEND LEASE HOLDINGS, INC., GEORGE A. NOLE & SON, INC., AND CAMDEN CENTRAL SCHOOL DISTRICT, DEFENDANTS-RESPONDENTS-APPELLANTS. BOVIS LEND LEASE HOLDINGS, INC., AND CAMDEN CENTRAL SCHOOL DISTRICT, THIRD-PARTY PLAINTIFFS-RESPONDENTS-APPELLANTS, K.C. MASONRY, INC., THIRD-PARTY DEFENDANT-APPELLANT-RESPONDENT. GEORGE A. NOLE & SON, INC., THIRD-PARTY PLAINTIFF-RESPONDENT-APPELLANT, K.C. MASONRY, INC., THIRD-PARTY DEFENDANT-APPELLANT-RESPONDENT.

MEMORANDUM AND ORDER
Motions for reargument or leave to appeal to the Court of Appeals denied.